Citation Nr: 0931946	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-09 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to 
December 1957.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.  A hearing was held before a Decision Review Officer 
(DRO) in August 2004.  In June 2008, the Veteran testified 
during a hearing at the RO before the undersigned Acting 
Veterans Law Judge. 

The Board's October 2008 decision denied the claim on appeal.  
The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court). The parties submitted a 
June 2009 Joint Motion for Remand which the Court granted in 
an Order dated later that month, which vacated the October 
2008 decision and returned the case to the Board for 
additional review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required on his part.


REMAND

The Board is presently remanding this case consistent with 
the terms of the June 2009 Joint Motion, to ensure 
comprehensive evidentiary development of the Veteran's claim. 

The prior October 2008 Board decision considered the 
Veteran's contention that the initial onset of his eye 
discomfort was in 1956-57 during participation in a three-
month duty assignment in Alaska, in which capacity he 
assisted with transportation of cargo between various 
outdoors locations.  According to the Veteran, he had 
developed eye irritation and redness from cold weather 
exposure that required him to consistently utilize saline eye 
drops, and he alleged this represented the preliminary stages 
of glaucoma.  The Board then observed that the Veteran's 
service treatment records were unavailable, due to having 
been presumed destroyed in a 1973 fire at the National 
Personnel Records Center.  There was, however, an August 2004 
VA Compensation and Pension examination report which 
indicated a review of the Veteran's account of events and 
ruled out a linkage between glaucoma and military service.  
The opinion provided noted that no topical treatment existed 
for glaucoma in 1956-57 and that the use of eye drops had 
most likely been for wind and cold irritation.  Based upon 
this medical opinion primarily, as the only pronouncement on 
the subject of etiology of glaucoma on file, the Board denied 
the Veteran's claim. 

The Court's June 2009 Joint Motion directs that notice be 
afforded to the Veteran of the alternative sources of 
evidence he could provide to substantiate his claim given the 
absence of service treatment records, pursuant to the VA 
Adjudication Procedure Manual, M21- 1MR, Part III, Subpart 
iii, Chapter 2, Section E (Dec. 13, 2005).      

The Joint Motion further indicates that there is pertinent 
medical evidence which the August 2004 VA examination 
apparently had not specifically taken into account.  It was 
noted that a October 1957 report of "Physical Status on 
Release from Active Service" form indicated that on 
separation the Veteran had a physical profile of 3 for his 
eyes (reduced from an optimal level of 1).  The Joint Motion 
observed that the Veteran would not have been deployed to 
Alaska with poor vision, thereby indicating he probably was 
assigned this physical profile after returning from Alaska.  
There was no indication the August 2004 examining optometrist 
considered this source of evidence.  Consequently, the Joint 
Motion requested another examination and medical opinion. 

In view of these points raised by the Joint Motion, the Board 
is remanding this case to provide the requested notice, and 
to secure a supplemental opinion from the August 2004 VA 
examiner that encompasses review of the entire record. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran a 
supplemental notice letter advising him 
that in the absence of service treatment 
records he can submit alternate evidence 
to support his claim, based upon the list 
of such alternative documents provided in 
the VA Adjudication Procedure Manual, M21- 
1MR, Part III, Subpart iii, Chapter 2, 
Section E (Dec. 13, 2005).  These sources 
of evidence include, but are not limited, 
to statements from service medical 
personnel, lay statements from other 
individuals from service, post-service 
employment or insurance physicals, and any 
letters written during service.

2.	Thereafter, the Veteran's claims folder 
should be returned to the August 2004 VA 
examiner for clarification of the provided 
opinion.  It is requested that the 
examiner again review the evidence in this 
case, to include the October 1957 report 
of "Physical Status on Release from 
Active Service" form indicating a 
physical profile of 3 under the category 
of the eyes.  The examiner must then opine 
whether the Veteran's glaucoma is at least 
as likely as not (i.e., 50 percent or 
greater probability) was incurred during 
or as a result of military service, 
including his three-month duty assignment 
in Alaska aboard a ship assisting with the 
transport of cargo and supplies.  

If the August 2004 examiner is not 
available, or is no longer employed by VA, 
schedule the Veteran for an examination by 
an appropriate medical specialist for the 
requested opinion.  The examiner must note 
in the report that he or she has reviewed 
the claims file.

3.	The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for glaucoma, based upon all 
additional evidence received.  If the 
benefit is not granted, the Veteran and 
his attorney should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


